Case: 22-10091    Document: 00516496602       Page: 1    Date Filed: 10/04/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                                October 4, 2022
                               No. 22-10091
                                                                Lyle W. Cayce
                             Summary Calendar                        Clerk


   Marc A. Manzo,

                                                        Plaintiff—Appellant,

                                    versus

   G. Mateware, Dr, FCI Seagoville, TX;
   K Bandas, FNP-C, FCI Seagoville, TX;
   Shao Le, Dr, FCI Seagoville, TX;
   NFN Shanks, Corporal, St Charles Detention Center;
   S. Wattelet, St Charles Detention Center;
   NFN Clawson, Corporal, St Charles Detention Center;
   John Does, Unknown St Charles County Correctional Officers;
   Bureau of Prisons; NFN Zook, Warden;
   Federal Correctional Institution Seagoville;
   Medical Department FCI Seagoville,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 3:19-CV-812
Case: 22-10091            Document: 00516496602            Page: 2     Date Filed: 10/04/2022




                                            No. 22-10091


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

             Marc Manzo, federal prisoner #42139-044, appeals the dismissal of
   his Bivens1 action against Federal Correctional Institution Seagoville, Texas,
   Dr. Mateware, and nurse Bandas for failure to state a claim. He alleged that
   these defendants were deliberately indifferent to his serious medical needs
   regarding a detached retina, which resulted in the loss of eyesight in one eye.
   Our review is de novo. See Legate v. Livingston, 822 F.3d 207, 209–10 (5th Cir.
   2016).
             Assuming, but only for purposes of this analysis, that a Bivens remedy
   exists for Manzo’s claims, see Petzold v. Rostollan, 946 F.3d 242, 248 & n.21
   (5th Cir. 2019), the district court correctly concluded that Manzo failed to
   state a claim. Prison officials infringe the Eighth Amendment’s proscription
   against cruel and unusual punishment by engaging in “deliberate indifference
   to a prisoner’s serious medical needs, constituting an unnecessary and wan-
   ton infliction of pain.” Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006)
   (internal quotation marks and citation footnote omitted). Barring excep-
   tional circumstances, unsuccessful medical treatment, negligence, medical
   malpractice, disagreement with medical treatment, or decisions whether to
   provide additional treatment do not constitute deliberate indifference.
   Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
             As to Mateware, Manzo does not claim any personal action by this
   supervisory defendant in the complained-of events. Rather, he describes a


             *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
             1
                 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
   (1971).




                                                 2
Case: 22-10091      Document: 00516496602            Page: 3    Date Filed: 10/04/2022




                                      No. 22-10091


   situation in which he seeks to hold Mateware vicariously liable for the actions
   of his employees, which does not state a claim. See Estate of Davis ex rel.
   McCully v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005).
          As to Bandas, Manzo’s allegations rise to the level of, at most, medical
   malpractice or negligence. He claims that Bandas saw him on only one occa-
   sion and that, while noting he had low vision in one eye, did not discover the
   retinal detachment. None of Manzo’s other allegations involves action or
   inaction by Bandas, and Manzo’s medical records do not indicate she had any
   other involvement in his care. Absent extraordinary circumstances, which
   Manzo does not allege, Bandas’s single action of not identifying a retinal
   detachment during one visit does not constitute deliberate indifference. See
   Gobert, 463 F.3d at 346; see also Petzold, 946 F.3d at 250–51.
          Finally, to the extent that Manzo challenges the district court’s impo-
   sition of a strike, a prisoner is barred from proceeding in forma pauperis if he
   “has, on 3 or more prior occasions, while incarcerated or detained in any
   facility, brought an action or appeal in a court of the United States that was
   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
   upon which relief may be granted.” § 1915(g). In accordance with the stat-
   ute, the district court imposed a strike based on its dismissal of Manzo’s com-
   plaint for failure to state a claim under § 1915(e)(2)(B). Manzo does not
   meaningfully explain why the strike was wrongly imposed beyond his general
   disagreement with the district court’s dismissal of his claims.
          AFFIRMED.




                                            3